
	

114 HR 1291 IH: Highway-Rail Grade Crossing Safety Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1291
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Ms. Esty (for herself, Mr. Sean Patrick Maloney of New York, Mr. Himes, Ms. Brownley of California, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve highway-rail grade crossing safety, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Highway-Rail Grade Crossing Safety Act of 2015. 2.Railway-Highway Crossing ProgramIn addition to amounts otherwise apportioned for the highway safety improvement program described in section 148 of title 23, United States Code, there are authorized to be appropriated, for each of fiscal years 2016 through 2019, $50,000,000, which shall be set aside for the Railway-Highway Crossings Program authorized under section 130 of such title.
 3.Highway-Rail Grade Crossing Grants Safety ProgramChapter 225 of title 49, United States Code, is amended— (1)in section 22501(1), by striking to a maximum of 3 States per year for development and inserting for the development;
 (2)in section 22504(b)— (A)in the subsection heading, by striking under section 22501(2);
 (B)by striking 22501(2) and inserting 22501; and (C)by striking $250,000 and inserting $2,500,000; and
 (3)by amending section 22505 to read as follows:  22505.Authorization of appropriations (a)In generalThere are authorized to be appropriated, for each of fiscal years 2016 through 2019, $100,000,000 for grants authorized under section 22501.
 (b)Availability of fundsAmounts appropriated pursuant to this section shall remain available until expended.. 4.Rail Line Relocation and Improvement Capital Grant ProgramSection 20154 of title 49, United States Code, is amended—
 (1)in subsection (b)(1), by striking , motor vehicle traffic flow, community quality of life, or economic development; (2)in subsection (c)(4), by striking motor vehicle and pedestrian traffic, safety, community quality of life, and area commerce and inserting safety;
 (3)in subsection (h)— (A)by striking paragraph (2); and
 (B)by redesignating paragraph (3) as paragraph (2); and (4)in subsection (i), by striking $350,000,000 for each of the fiscal years 2006 through 2009 and inserting $100,000,000 for each of fiscal years 2016 through 2019.
 5.Operation LifesaverSection 206(c) of the Rail Safety Improvement Act of 2008 (division A of Public Law 110–432) is amended to read as follows:
			
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Federal Railroad Administration $3,000,000 for each of fiscal years 2016 through 2019 for purposes of carrying out this section..
		6.Highway-rail grade crossing safety personnel
 (a)Grade crossing safety managersIn addition to the personnel authorized to be employed by the Federal Railroad Administration on the day before the date of the enactment of this Act, the Administration shall hire 16 full-time grade crossing safety managers to work with State and local officials to identify safety improvements to highway-rail grade crossings.
 (b)Trespass prevention managersIn addition to the personnel authorized to be employed by the Federal Railroad Administration on the day before the date of the enactment of this Act, the Administration shall hire 8 trespass prevention managers to work with local governments, schools, businesses, and railroads to develop site-specific mitigation plans.
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Federal Railroad Administration, for fiscal years 2016 through 2019, such sums as may be necessary to carry out this section.
 7.Feasibility of using new technology to report highway-rail grade crossing problemsSection 20152 of title 49, United States Code, is amended by adding at the end the following:  (c)Feasibility studyThe Secretary of Transportation shall conduct a study of the feasibility of requiring railroad carriers to provide additional means for the public to report problems at highway-rail grade crossings, including through an Internet Web site and text messaging..
		
